           Case 2:20-cv-01585-AWI-SKO Document 15 Filed 10/14/20 Page 1 of 3


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   SOBOBA BAND OF LUISEÑO INDIANS,                    CASE NO. 1:19-CV-0024 AWI SKO
     a federally recognized Indian Tribe,               CASE NO. 1:20-CV-1147 DAD SKO
 9                                                      CASE NO. 2:20-CV-1585 KJM AC
                           Plaintiff                    CASE NO. 2:20-CV-1630 MCE AC
10
                   v.                                   ORDER RELATING AND
11                                                      REASSIGNING CASES
     STATE OF CALIFORNIA, and GAVIN
12   NEWSOM IN HIS OFFICIAL
     CAPACITY AS GOVERNOR OF
13   CALIFORNIA,
14                         Defendants
15

16          On January 4, 2019, the Chicken Ranch Rancheria of Me-Wuk Indians, Blue Lake
17   Rancheria, Chemehuevi Indian Tribe, Hopland Band of Pomo Indians, and Robinson Rancheria
18   (“2019 Tribes”) filed suit against the State of California and Governor Edmund Brown, Jr.
19   (“California”), E.D. Cal. Case No. 1:19-cv-0024. The 2019 Tribes assert that California violated
20   the federal Indian Gaming Regulatory Act by failing to engage in good faith negotiations with the
21   2019 Tribes concerning renewal/extensions of class III gaming compacts.
22          The 2019 Tribes were part of a larger group of federally recognized California Indian
23   Tribes (whose gaming compacts expire on December 31, 2020 with automatic extension to June
24   30, 2022 unless a further compact is agreed to) called the Compact Tribes Steering Committee
25   (“CTSC”) formed in 2014. The CTSC sought to negotiate with California as a group to
26   renew/extend their gaming compacts. The negotiations did not result in a successful agreement.
27   Certain Tribes withdrew from the negotiations in January 2019 and filed suit.
28          The CTSC continued to negotiate with California until July 2020. Other members of the
            Case 2:20-cv-01585-AWI-SKO Document 15 Filed 10/14/20 Page 2 of 3


 1   CTSC have now also filed suit against California. The Soboba Band of Luiseño Indians filed E.D.
 2   Cal. Case No. 1:20-cv-1147. The Cachil Dehe Band of Wintun Indians of the Colusa Indian
 3   Community filed E.D. Cal. 2:20-cv-1585. The Cahuilla Band of Indians filed E.D. Cal. Case No.
 4   2:20-cv-1630. In the three new suits, the plaintiffs (“2020 Tribes”) also allege that California
 5   violated the federal Indian Gaming Regulatory Act by failing to engage in good faith negotiations.
 6   There is significant overlap in the subject matter of all the suits as the 2019 and 2020 Tribes were
 7   all members of the CTSC which negotiated as a group with California for several years. The 2020
 8   Tribes have filed notices of related cases, seeking relation of all four cases.
 9          Local Rules state that “If the Judge to whom the action with the lower or lowest number
10   has been assigned determines that assignment of the actions to a single Judge is likely to effect a
11   savings of judicial effort or other economies, that Judge is authorized to enter an order reassigning
12   all higher numbered related actions to himself or herself.” Local Rule 123(c). To guide this
13   determination, the Local Rules also provide that:
14          An action is related to another action within the meaning of this Rule when
15          (1) both actions involve the same parties and are based on the same or a similar
            claim;
16
            (2) both actions involve the same property, transaction, or event;
17
            (3) both actions involve similar questions of fact and the same question of law and
18          their assignment to the same Judge or Magistrate Judge is likely to effect a
            substantial savings of judicial effort, either because the same result should follow in
19          both actions or otherwise; or
20          (4) for any other reasons, it would entail substantial duplication of labor if the
            actions were heard by different Judges or Magistrate Judges.
21

22   Local Rule 123(a). Here, the four cases appear to, in part, involve the same transaction or event
23   and involve similar questions of fact and law; assignment to the same judge is likely to effect a
24   substantial savings of judicial effort. Local Rule 123(a)(2), (3), and (4). Because the undersigned
25   is assigned the lowest numbered related case, the above-entitled cases will be reassigned to the
26   dockets of Senior District Judge Anthony Ishii and referred to Magistrate Judge Sheila K. Oberto.
27   ///
28   ///

                                                         2
          Case 2:20-cv-01585-AWI-SKO Document 15 Filed 10/14/20 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3   Dated: October 13, 2020
                                      SENIOR DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          3
